Opinion issued September 17, 2013.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00192-CV
                           ———————————
   KEITO THOMAS HURD AND DAWN CAMELIA HURD, Appellants
                                       V.
               TIDEWATER FINANCE COMPANY, Appellee



               On Appeal from the County Court at Law No. 3
                         Fort Bend County, Texas
                   Trial Court Case No. 11-CCV-046853



                         MEMORANDUM OPINION

      Appellants, Keito Thomas Hurd and Dawn Camelia Hurd, have filed an

unopposed motion to dismiss the appeal. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.




                                        2